ORDER

PER CURIAM.
Plaintiff, Richard C. Hackman, appeals from a judgment dismissing his five count “class action” petition against defendants, St. Louis Convention and Visitors Commission and its individual board members. We affirm.
We have reviewed the briefs of the parties and have reviewed the legal file. Each count of the petition fails to state a cause of action. No jurisprudential purpose would be served by an extended opinion. The parties have been furnished a memorandum opinion for their use only. We affirm the trial court’s judgment pursuant to Rule 84.16(b).